Citation Nr: 1508520	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) benefits.

2.  Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1969 to April 1971.  He passed away in December 2007; the appellant was his legal spouse at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the St. Paul, Minnesota, Regional Office (RO) and Pension Management Center, which found that the appellant was not the Veteran's surviving spouse for purposes of VA dependency and indemnity compensation (DIC) benefits.

Upon the Veteran's death in 2007, the appellant filed a claim for DIC benefits.  VA denied this claim, finding her to not be the surviving spouse, in a May 2008 decision.  The appellant perfected an appeal of the denial, and was scheduled to appear before a Veterans Law Judge in October 2009 regarding her appeal.  Instead, however, her representative submitted correspondence cancelling the hearing and withdrawing the appeal.  That same month, the Board issued a decision dismissing the claim.  While the appellant submitted correspondence in January 2010 indicating that withdrawal was not her intent, she has not attacked the dismissal.  This means that the underlying denial of the claim became final in May 2009.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Therefore, the current claim is an attempt to reopen, requiring new and material evidence.  The issues have been recharacterized accordingly.  Although the RO proceeded directly to the consideration of the claim on the merits, the Board still must decide whether the appellant has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

The appellant testified at a hearing before the undersigned, held via videoconference from the RO, in November 2013; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Surviving spouse status was denied in a May 2008 decision on the grounds that the Veteran and appellant had not been married for one year prior to his death; an appeal of this decision was withdrawn prior to a Board decision on the merits.

2.  Evidence received since May 2008 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  The appellant and Veteran had cohabitated since approximately 2000; they were legally married June [redacted], 2007.

4.  Common law marriage is not recognized in the State of Minnesota.

5.  The State of Minnesota recognizes tribal marriages only for members of Native American tribes; neither the appellant nor the Veteran are alleged or shown to be such.

6.  The appellant and the Veteran were aware the tribal ceremony was not a legal marriage.


CONCLUSIONS OF LAW

1.  The May 2008 decision denying surviving spouse status is final.  38 U.S.C.A. §§ 7103, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014).

2.  The criteria for reopening of a previously denied claim for surviving spouse status are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).

3.  The criteria for a finding of entitlement to surviving spouse status are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the reopening of a previously denied claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed in connection with reopening.

With regard to the underlying claim on the merits, June 2010, August 2010, October 2010, May 2012, and October 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

All available records regarding the legal marriage of the appellant and Veteran, as well as the allegations of a tribal marriage, have been associated with the claims file, as well as lay statements regarding the relationship.  Additionally, various medical records referring to the relationship are part of the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that additional development regarding the reported tribal marriage ceremony is not possible; the claimant has established that the celebrant has died, and there are no records.

At the Veteran's November 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The denial of surviving spouse benefits in May 2008 was based on a finding that the appellant and Veteran had not been married for one year prior to his death, and a common law marriage, which was not recognized under Minnesota law, could not be deemed valid.

Since May 2008, the appellant has submitted additional evidence and argument regarding a February 2000 Native American ceremony.  She now argues that this ceremony was a tribal marriage that should be deemed valid for VA purposes.

This information is new and material.  The details of the ceremony and the significance and intent thereof have not previously been considered.  Further, the new information directly addresses the elements for a deemed valid marriage, as it goes to the state of mind of the participants at the time.  

New and material evidence having been presented, reopening of the previously denied claim for surviving spouse status is warranted.

Surviving Spouse Status

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.

For DIC and death pension purposes, however, the marriage must have existed for more than one year prior to the Veteran's death.  38 C.F.R. § 3.54.  It is undisputed that here the Veteran and the appellant legally married in June 2007, approximately 5 months prior to the Veteran's death.  This marriage was proper under the law of Minnesota, where the Veteran and appellant resided.  It is not of sufficient duration to qualify the appellant for the benefits she seeks.

The appellant argues, therefore, that VA should recognize her marriage from an earlier date, in February 2000.  She states that the evidence of record demonstrates that from that time forward, she and the Veteran held themselves out to the public and to their families as married.  They comingled their assets, lived together, and cared for each other as a married couple.  

Initially, the argument focused solely on the existence of a common law marriage, which is a non-solemnized marriage formed by agreement between the parties to be married.  Unfortunately, Minnesota does not recognize common law marriages, and has not since April 26, 1941; licensure and a valid contract are required.  Minn. Stat. § 517.01.  The fact that the Veteran and appellant held themselves out as married for almost eight years, and were apparently accepted by everyone as a couple, is not sufficient to establish a valid marriage.  VA law requires that a marriage be valid under the laws of the place the parties resided.  38 C.F.R. § 3.1(j).

The appellant therefore seeks to establish that her relationship with the Veteran should be "deemed valid" by VA for purposes of establishing entitlement.  Regulations allow VA to accept an otherwise invalid attempt at marriage as valid if the marriage occurred more than one year prior to the Veteran's death or if a child resulted from the marriage; the claimant was unaware of the legal impediment to the marriage; the claimant and Veteran cohabitated continuously from the date of marriage until death (except for periods where separation was due to the misconduct of the Veteran); and there is no claim by a legal surviving spouse.  38 C.F.R. § 3.52.

The appellant argues that a February 2000 ceremony performed by a Native American holy man at a VA-sponsored sweat lodge retreat was a marriage for VA purposes.  The Board must disagree.  Although the Board agrees that three of the four requirements for a deemed valid marriage are met, the appellant has failed to establish that she was without knowledge to the legal impediment to the marriage.

As the VA Regional Counsel noted in a January 2013 legal opinion, Minnesota recognizes tribal marriages only among members of the tribe.   Minn. Stat. § 517.1.4.  The appellant does not allege, and the evidence does not show, that either she or the Veteran was Native American.  She cannot, therefore, be legally married in a tribal ceremony.  She argues, however, that she was unaware of this, and that she and the Veteran believed and acted from that day forward as though they were married.

The evidence of record is quite clear that the Veteran did not in fact believe himself to be actually married.  While he behaved socially as though they were husband and wife, introducing herself as such and participating in activities with family and friends as a couple, and even listed the appellant as next of kin or referred to her as his wife in many medical records, he also took actions or made statements indicating that he was aware of the distinction between marriage and their relationship.  For example, at a January 2004 private psychiatric evaluation, the Veteran reported that he had been married and divorced twice, and that he was now with a "domestic partner."  He clearly could, and did, distinguish between the legal status of his relationship partners.  Moreover, and importantly, the Veteran received numerous VA decisions between 2000 and his death.  In recounting his benefits, these repeatedly stated that he was being paid as a single veteran with no dependents.  The Veteran made no objection, and made no claim for payment for a spouse until after the legal marriage of June 2007; he immediately filed a request to have the appellant added to his award at that time.

It strains credulity to believe that for eight years the appellant was in the dark regarding the Veteran's awareness of their true legal status, but it is possible that she was unaware of the distinction the Veteran drew in his mind.  The basis of denial relied upon by the RO is therefore inadequate; it is the claimant's knowledge, and not the Veteran's, which must control.

Unfortunately, the Board must conclude that she was also fully aware that she was not actually married to the Veteran as a result of the tribal ceremony, and confirm the denial of surviving spouse status for purposes of DIC benefits.  When first discussing the ceremony, she presents it not as a marriage, but as a blessing by a third party given to their commitment to each other.  "Their commitment to each other was blessed and celebrated."  See VA Form 9 attachment, p. 2 (Sept. 2008).  It was only an example of how they held themselves out in public as a couple.  It was not until a January 2010 letter that the claimant refers to being "married in a religious ceremony" in February 2000.  Her daughter referred to it as a "commitment before God" in January 2011 correspondence.  

Most importantly, in attempting to contact the Native American holy man who had performed the ceremony in March 2011, the appellant stated that she had arranged to "unite" with the Veteran in a traditional ceremony while attending a sweat lodge.  "While it was not a marriage ceremony per se, we were united with prayer, the cleansing, and blanket ceremony....[W]e considered ourselves husband and wife.  We had no need for confirmatory papers."

The appellant has clearly stated that she was aware, at the time, that the ceremony she and the Veteran went through was not really a marriage rite.  It was instead a commitment ceremony, personal to them, their friends, and their family, with no actual or intended legal consequence.  The appellant did not enter into a tribal marriage without knowledge that it was not a legal relationship.

Subsequent actions support this conclusion.  Although the appellant now characterizes the June 2007 legal marriage as a renewal of vows, as is discussed above, neither party had asserted a claim for dependence to VA prior to the 2007 ceremony.  Further, the parties undertook steps beyond the mere reading of vows. They obtained a license and registered the act, as reflected in the marriage certificate associated with the file.  These indicators that this wedding was intended as the marriage, and a change in status in their ongoing relationship, undermines the appellant's current position that this was mere window dressing affirming a pre-existing tribal marriage.

It is not the Board's intent to belittle, denigrate, or minimize the relationship between the Veteran and the appellant.  They clearly cared for each other, and certainly behaved as if married.  However, the law and regulations require more; an actual marriage is required for more than the period currently established.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits is not warranted.


ORDER

Reopening of the previously denied claim of entitlement to surviving spouse status is granted.

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits is denied.





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


